DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Applicant’s election without traverse of Group I, Claims 1-13 in the reply filed on 05/13/2022 is acknowledged.
This application is in condition for allowance except for the presence of claims 14-20 directed to inventions non-elected without traverse.  Accordingly, claims 14-20 have been cancelled.

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 04/19/2022 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

EXAMINER’S AMENDMENT
Authorization for this examiner’s amendment was given in an interview with Uday Shah and Usman A. Mughal (Reg. No 62,887) on 05/20/2022.
The application has been amended as follows: 
CANCEL Claims 14-20
Claim 13, REPLACE “The magnetic apparatus of claim 1, further” WITH “The magnetic apparatus of claim 5, further”
Claim 13 REPLACE “the sixth portion adjacent to the third portion” WITH “the sixth portion adjacent to the fifth portion”

Allowable Subject Matter
Claims 1-13 are allowed.
The following is an examiner’s statement of reasons for allowance: Claim 1, the prior art of record does not teach nor suggest in the claimed combination a magnetic apparatus, comprising: a first structure comprising a first non-magnetic material; a second structure comprising a second non-magnetic material on a first portion of the first structure; a third structure comprising the second non-magnetic material on a second portion of the first structure; a first magnetic structure adjacent to a first sidewall of the second structure; a second magnetic structure adjacent to a first sidewall of the third structure; a third magnetic structure adjacent to a second sidewall of the second structure, adjacent to a second sidewall of the third structure and extending onto a third portion of the first structure, the third portion between the second sidewall of the second structure and the second sidewall of the third structure; and a magnet coupled with the first, the second and the third magnetic structures.  Wherein “a magnet” is a placeholder term used for an electromagnet or a switchable permanent magnet as defined in paragraph 0249 of the specification.   The Prior art of record fails to teach a magnetic apparatus with the various structure arranged as claimed with an electromagnet or a switchable permanent magnet coupled to the first, the second and the third magnetic structures
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Bernard Rojas whose telephone number is (571)272-1998. The examiner can normally be reached Mon. thru Fri. 7:00 am - 4:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Shawki S Ismail can be reached on (571) 272-3985. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/BERNARD ROJAS/           Primary Examiner, Art Unit 2837